EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott R. Cleere on 09/07/2021.

The application has been amended as follows: 
Claim 1, lines 11-12: replace “a device which performs a chemical analysis of the urine sample” with --an analyzer configured to perform a chemical analysis of the first urine sample--; 
Claim 1, line 14: replace “collects a second sample of urine” with --is configured to collect a second urine sample--
Claim 1, line 22: insert --second-- before “urine sample”;
Claim 1, line 25: insert --is configured to-- before “remove a urine test strip”; 
Claim 1, line 26: replace “is then positioned” with --is configured to be then positioned--;
Claim 3, line 2: replace “the horizontal” with --a horizontal--;
Claim 13, line 1: replace “claim 7” with --claim 1--;
Claim 13, line 2: insert --sensor-- after “the temperature”;
Claim 14, line 1: replace “claim 9” with --claim 13--;
Claim 14, lines 2-3: replace “identifies the presence of urine in the channel or capillary” with --is configured to identify a presence of the urine from the second urine sample in the channel or the capillary--;
Rewrite claim 15 as follows: 
“15. The in-toilet urinalysis system of claim 1, further comprising: 
at least one optical window, wherein the at least one optical window is positioned in either the channel or the capillary; and
an optical sensor in electromagnetic communication with the at least one optical window, wherein the optical sensor is configured to analyze the second urine sample through the at least one optical window.” 
Rewrite claim 16 as follows:
“16. The in-toilet urinalysis system of claim 15, wherein the optical sensor is in electronic communication with a controller, wherein the controller is configured to determine a presence of the urine from the second urine sample in the channel or the capillary based on optical density.”
Rewrite claim 17 as follows:
“17. The in-toilet urinalysis system of claim 1, wherein the urine test strip dispenser further comprises a motor, wherein the grip rollers comprise at least two grip rollers and the motor is connected to the at least two grip rollers, wherein the motor is configured to rotate the at least two grip rollers, wherein the track is positioned between the at least two grip rollers, and wherein the track is configured to be moved 
Cancel claims 18-22
Rejoinder
Claims 13 and 14 are rejoined and allowed since these non-elected species depend from an allowable clam that is generic to these species. The restriction requirement mailed 10/31/2018 with respect to the species of claims 13 and 14 is withdrawn.
In view of the above rejoinder, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest “a capillary comprising a proximal opening and a distal opening, wherein the proximal opening is in fluid connection with the second end of the channel and wherein capillary action causes urine from the second urine sample to move through the capillary and remain at the distal opening; and a urine test strip dispenser comprising a track, a cartridge, and grip rollers, wherein 
US 6,151,110 A (Markart) (previously presented) discloses a test strip dispenser comprising a track (Fig. 22 and Col. 12, lines 39-47: transport belt 152 is interpreted to be a track), wherein the grip rollers load the test strip into the track (Fig. 22 and Col. 12, lines 39-47: transport rolls 88 and 150 load the test strip onto the transport belt 152), and the track holding the test strip positions the test strip into a desired location (Fig. 22 and Col. 12, lines 39-47). However, Markart fails to disclose that that test strip is loaded into the track, the track holding the test strip is configured to be then positioned so that a reaction pad of the urine test strip is adjacent to the distal opening of the capillary such that the reaction pad wicks the urine from the distal opening of the capillary into the reaction pad. 
US 4,961,431 (Ikenaga) (previously presented) discloses a test strip dispenser comprising a track along which the test strips move (Fig. 17 and Col. 9, lines 1-25 disclose a supply roll 189 which dispenses the strip of test paper 188 along a track formed by guide rolls 193 and bend roll 192) underneath a conduit 194. However, Ikenaga fails to disclose the track holding the test strip is configured to be then positioned so that a reaction pad of the urine test strip is adjacent to the distal opening of the capillary such that the reaction pad wicks the urine from the distal opening of the capillary into the reaction pad. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791